Case 8:20-cv-00043-JVS-ADS Document 92-7 Filed 05/15/20 Page 1 of 4 Page ID #:865




          EXHIBIT F
Case 8:20-cv-00043-JVS-ADS Document 92-7 Filed 05/15/20 Page 2 of 4 Page ID #:866



                                                                Mattingly, Burke, Cohen & Biederman LLP
                                                                                155 E. Market St., Suite 400
                                                                                     Indianapolis, IN 46204
                                                                                            (317) 614-7320
                                                                                        www.mbcblaw.com


                                                                                       October 31, 2019

 By Email to Elisabeth.Assae-Bille@cfpb.gov

 E. Vanessa Assae-Bille
 Enforcement Attorney
 Office of Enforcement
 Bureau of Consumer Financial Protection
 1700 G St. NW
 Washington, DC 20552

        Re:      Information Regarding Distributions to Sean Cowell

 Dear Vanessa:

 This letter outlines distribution information related to Sean Cowell. This letter provides additional
 detail in addition to the information provided to you on September 27, 2019.

 Like Mr. Tom Chou, Sean Cowell received checks from the Document Preparation Companies in
 both his personal capacity and through an entity, in this instance, Cre8Labs, Inc.

 Below are the distributions to Cre8Labs:

  Cre8Labs
  Date Deposit                    Amount
   Document Preparation Services,
                              LP
                        5/4/2016 $15,200
                        6/6/2016 $15,200
                        7/1/2016 $16,000
                        8/8/2016 $20,000
                       9/12/2016 $16,000
                      10/17/2016 $24,000
                       11/9/2016 $16,000
                       3/27/2017 $15,040
                       4/11/2017 $15,200
                        5/9/2017 $18,800
                       5/31/2017 $21,600
                        7/3/2017 $10,800
                        8/2/2017 $10,800
                        9/6/2017   $7,440
Case 8:20-cv-00043-JVS-ADS Document 92-7 Filed 05/15/20 Page 3 of 4 Page ID #:867



   Certified Doc Prep Services, LP
                        6/23/2016     $18,240
                         8/8/2016     $12,800
                        9/12/2016     $16,000
                       10/17/2016      $8,960
                       11/16/2016      $8,960
                        3/30/2017     $12,768
                        5/12/2017      $6,016
                        5/31/2017      $6,617
                         7/3/2017      $9,216
                         2/2/2017      $8,320

            Docu Prep Center, Inc
                      11/20/2017       $6,480
                       1/16/2018       $2,880
                        2/1/2018       $1,786
                        2/1/2018       $4,320
                       2/27/2018       $2,448
                        4/2/2018       $2,880
                        4/2/2018       $2,880
                       4/24/2018       $2,880
                        6/7/2018       $3,600
                       6/26/2018       $5,040

        Assure Direct Services LP
                         7/3/2017      $1,425
                         9/6/2017      $5,335
                       6/26/2018       $1,130
                         5/2/2018      $1,900
                       8/11/2018         $950

      Secure Preparations Services
                         9/8/2017      $5,955
                       11/30/2017      $5,955
                        6/26/2018      $1,309

       Direct Document Solutions
                    11/30/2017        $14,400
                       5/2/2018        $2,620

                                     $406,150
Case 8:20-cv-00043-JVS-ADS Document 92-7 Filed 05/15/20 Page 4 of 4 Page ID #:868




 If you look at the distributions to Cre8Labs in 2016 from Document Preparation Services ($122,400)
 and Certified Doc Prep Services ($64,960) these amounts are consistent with the distributions made
 to Mr. Chou and is largely consistent the information on the 2016 K-1s for those entities.

 In addition to the distributions, guaranteed payments were made to Mr. Cowell personally:

  Cowell Personal
  Document Preparation Services,
                                     Amount
  LP
                         2/1/2016     $5,000
                         4/1/2016    $15,200
                        12/6/2016     $7,338
  Docu Prep Center, Inc.
                      10/13/2015      $5,000
                      11/20/2015      $5,000
                      12/16/2015      $5,000

  Total                              $42,538

 As you know, Mr. Cowell will be submitting the “Financial Disclosure Form For Individual
 Defendant” provided by the Bureau in the near future.




 If you have any questions regarding this submission, please contact me telephone at (317) 614-7340
 or by email at sean.burke@mbcblaw.com, or Richard Horn by telephone at (917) 696-1525 or by
 email at rich@garrishorn.com.
                                                    Sincerely,




                                                    Sean Burke
                                                    Mattingly Burke Cohen & Biederman LLP

 cc: Colin Reardon, CFPB, by email to Colin.Reardon@cfpb.gov; Richard Horn, Garris Horn PLLC,
 by email to rich@garrishorn.com
